DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

This action is in response to the application filed 5 January 2021.  Claims 21-34 are pending and have been examined.  Claims 1-20 were previously canceled, and claims 35-40 have been withdrawn.

Election/Restrictions

Applicant’s election without traverse of Group I, claims 21-34 in the reply filed on 5 January 2021 is acknowledged.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-34 are directed towards a computer readable medium whose contents provide analyze, detect, and identifying.  It is construed that these components lacks physical structure and is not statutory because it is not a process, machine, manufacture, or composition of matter.  It must be clear in the claim language that the computer readable medium is "non-transitory" and currently it is not clear.  Thus claim 28-34 is non-statutory and therefore rejected.

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 3 19 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 21 1 1.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. @ 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. j 101, Aug. 24, 2009; p. 2.

Appropriate correction is required.

Additionally, claims 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 21-34 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 21-34 is/are directed to the abstract idea of analyzing, detecting and identifying using an analytics toolkit to identify a recommendation related to the organization. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (21-34) is/are directed to an abstract idea without significantly more. 
 
Step 1 



Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 21-34 recite(s) a mental process. Specifically the independent claims 21-34 recite a mental process: as drafted, the claim recites the limitation of analyzing organizational data related to processes, strategies, event readiness, best practices, value targeting, and analytics which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually analyzing information about an organization related to processes, strategies, event readiness, best practices, value targeting, and analytics. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; 

The claim recites the additional element(s): that a processor is used to perform the analyzing and identifying steps.  The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the analyzing of collected information in order to perform a recommendation regarding an organization). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not 

The claim recites the additional element(s): detecting a trigger, providing access, and providing information performs the analyzing and identifying.  The detecting, providing steps are recited at a high level of generality (i.e., as a general means of collecting information and providing analyzed information for use in the analyzing and identifying steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor that performs the analyzing and identifying steps is also recited at a high level of generality, and merely automates the analyzing and identifying steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). 
	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 21 and 28 recite(s) analyze one or more processes, analyze one or more strategies, analyze event readiness, analyze a set of practices, analyze a value of an improvement, analyze a set of use cases, detect a trigger, providing access, operate the plurality of assessment, and provide information which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for analyzing, detecting, providing, operating, and providing which is the abstract idea steps of valuing an idea (using analyzed information regarding an organization to determine a recommendation) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. analyzing, detecting and identifying using an analytics toolkit to identify a recommendation related to the organization).  Using a computer to analyzing, detecting, providing, operating, and providing the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent 
The analyzing the organization information to provide a recommendation would clearly be to a mental activity that a company would go through in order to decide how to manage an organization.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to manage an organization:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 22, 24, 25, 29, 31, and 32 recite limitations which further limit the claimed analysis of data.

Claims 23, 26, 27, 33, and 34 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner 

No claims recite limitations directed to claim language viewed non-functional data labels.  

Step 2B

The claim(s) 21-34 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Zuhair et al. (U.S. Patent Publication 2013/0166346 A1) (hereafter Al-Zuhair) in view of MILLER (U.S. Patent Publication 2015/0081396 A1) (hereafter Miller).

	Referring to Claim 21, Al-Zuhair teaches a device, comprising:

one or more processors to: (see; Figure 5A of Al-Zuhair teaches the use of a processor).

provide access to a plurality of assessment tools of an analytics toolkit, the plurality of assessment tools including at least two of: (see; par. [0006]-[0008] of Al-Zuhair teaches the evaluating of a process of organizations utilizing a analytics program and analyzing the organization by risk, readiness, and return (i.e. tools)).

an organizational process assessment tool to analyze one or more processes of an organization (see; par. [0005]-[0007] of Al-Zuhair teaches the evaluating of an organization for multiple processes of an organization to determine if outsourcing needs to take place).
 
an organizational strategy assessment tool to analyze one or more strategies of the organization  (see;  par. [0005] of Al-Zuhair teaches the analyzing of an organization, par. [0013] using a strategic analysis in order to perform the evaluation of an organization).

an organizational readiness assessment tool to analyze event readiness of the organization (see; par. [0009] of Al-Zuhair teaches determining the readiness of a business process based on a score of an organization in order to possibly select and outsource process of an organization).  

a value targeting assessment tool to analyze a value of an improvement to a unit of a plurality of units of the organization (see; par. [0015] of Al-Zuhair teaches the determining a score based on readiness, risk, and return in order to target low scores of organizations in order to determine if outsourcing is necessary for that organization).

or an analytics use cases assessment tool to analyze a set of use cases associated with the one or more processes of the organization (see; par. [0012] of Al-Zuhair teaches the determining of a score to determine based on the specific business process in order to characteristic associated with a tool including risk, readiness, and return in order to address whether outsourcing should take place).

operate the plurality of assessment tools to analyze the organization and identify a recommendation relating to the organization (see; par. [0019] of Al-Zuhair teaches programs that analyze an organization based on risk, readiness, and return and determine recommendations on whether or not to outsource process to other organizations, where par. [0011]-[0012] the recommendation can be used to improve the business).

provide information identifying the recommendation based on operating the plurality of assessment tools (see; par. [0020] of Al-Zuhair teaches a recommendation based on specific business process as part of the overall business analysis).

Al-Zuhair does not explicitly disclose the following limitation, however,

Miller teaches a best practices assessment tool to analyze a set of practices implemented by the organization (see; par. [0075] of Miller teaches providing an evaluation utilizing a best practices to analyze the performance of a business), and 
detect a trigger to operate the plurality of assessment tools based on providing access to the plurality of assessment tools (see; par. [0088] of Miller teaches determine a trigger in order to determine and recalculate as part of business analysis).

The Examiner notes that Al-Zuhair teaches similar to the instant application teaches provide multi-criteria decision making model for outsource based on the analysis of an organization.  Specifically, Al-Zuhair discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations it is therefore viewed as analogous art in the same field of endeavor. Additionally, Miller teaches optimizing business performance with automated social discovery and as it is comparable in certain respects to Al-Zuhair which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Al-Zuhair discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations However, Al-Zuhair fails to disclose a best practices assessment tool to analyze a set of practices implemented by the organization, and detect a trigger to operate the plurality of assessment tools based on providing access to the plurality of assessment tools.

Miller discloses a best practices assessment tool to analyze a set of practices implemented by the organization, and detect a trigger to operate the plurality of assessment tools based on providing access to the plurality of assessment tools.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Al-Zuhair the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations as taught by Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Al-Zuhair and Miller teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 22, see discussion of claim 21 above, while Al-Zuhair in view of Miller teaches the device above, Al-Zuhair discloses a device having the limitations of:

determine that a score for a first unit of the organization fails to satisfy a threshold based on operating the plurality of assessment tools (see; par. [0081] of Al-Zuhair teaches the determining based on a single point of failure (i.e. threshold) whether a business parameter meets a requirements and aids in the determination if an organization needs to outsource processes).

determine that an alteration to a second unit of the organization is associated with a particular improvement to the first unit, the second unit being different from the first unit (see; par. [0011]-[0013] and par. [0071] of Al-Zuhair teaches in order to improve an organization making a determination on whether to outsource the process (i.e. second unit) based on possible solutions prioritized by a plan of possible activities).

where the one or more processors, when providing the information identifying the recommendation, are to: (see; par. [0011]-[0013] and par. [00149] of Al-Zuhair teaches in order to improve an organization or the business overall making a determination on whether to outsource the process and providing recommendations to make the improvements such as outsourcing).

provide information identifying the alteration to the second unit (see; par. [0007] of Al-Zuhair teaches the providing of information in order to provide different option to improve the processes of a business).


	Referring to Claim 25, see discussion of claim 21 above, while Al-Zuhair in view of Miller teaches the device above, Al-Zuhair discloses a device having the limitations of:

identify a set of organizations similar to the organization based on information relating to the set of organizations (see; par. [0005]-[0006] of Al-Zuhair teaches identifying different organizations that are similar in order to determine, par. [0092] the cost of similar services in order to determine the possibility of outsourcing).

determine, based on operating the plurality of assessment tools, that a first assessment score for a particular process associated with the set of organizations is greater than a second assessment score for a corresponding process, associated with the organization, of the one or more processes (see; par. [0092] of Al-Zuhair teaches the determining based on par. [0009] an analysis based on risk, readiness, and return modules (i.e. 

where the one or more processors, when providing the information identifying the recommendation, are to: (see; par. [0012] of Al-Zuhair teaches using a processor to identify recommendations).

provide information identifying the particular process based on determining that the first assessment score for the particular process is greater than the second assessment score for the corresponding process (see; par. [0052]-[0053] of Al-Zuhair teaches scoring different option and determining, based on par. [0009]0[0010] a score based on risk, readiness, and return, in order par. [0012]-[0015] to provide based on the score a recommendation to either outsource or not).


	Referring to Claim 26, see discussion of claim 21 above, while Al-Zuhair in view of Miller teaches the device above, Al-Zuhair discloses a device having the limitations of:

receive a selection of the plurality of assessment tools of a set of assessment tools accessible to a user (see; Figure 11, par. [0010] of Al-Zuhair teaches the scoring of an organization based on risk, readiness, as well as par. [0051] providing a questionnaire interface and this is filled out by the user).

where the one or more processors, when operating the plurality of assessment tools, are to: operate the plurality of assessment tools based on receiving the selection (see; par. [0051] of Al-Zuhair teaches that based on information filled in on a user interface making a recommendation on whether to outsource or not).


Referring to Claim 27, see discussion of claim 21 above, while Al-Zuhair in view of Miller teaches the device above, Al-Zuhair discloses a device having the limitations of:

the one or more processors, when providing the information identifying the recommendation, are to: provide output from the plurality of assessment tools via a single user interface (see; par. [0124] of Al-Zuhair teaches the making of an outsourcing decision based on the recommendation that is displayed at the outsourcing recommendation interface, that is based on par. [0010] of Al-Zuhair teaches the scoring of an organization based on risk, readiness software modules (i.e. tools)).


	Referring to Claim 28, Al-Zuhair in view of Miller teaches a non-transitory computer readable medium.  Claim 28 recites the same or similar limitations as those addressed above in claim 21, Claim 28 is therefore rejected for the same reasons as set forth above in claim 21.

	Referring to Claim 29, see discussion of claim 28 above, while Al-Zuhair in view of Miller teaches the non-transitory computer readable medium above Claim 29 recites the same or similar limitations as those addressed above in claim 22, Claim 29 is therefore rejected for the same or similar limitations as set forth above in claim 22.

	Referring to Claim 32, see discussion of claim 28 above, while Al-Zuhair in view of Miller teaches the non-transitory computer readable medium above Claim 32 recites the same or similar limitations as those addressed above in claim 25, Claim 32 is therefore rejected for the same or similar limitations as set forth above in claim 25.

Referring to Claim 33, see discussion of claim 28 above, while Al-Zuhair in view of Miller teaches the non-transitory computer readable medium above Claim 33 recites the same or similar limitations as those addressed above in claim 26, Claim 33 is therefore rejected for the same or similar limitations as set forth above in claim 26.

	Referring to Claim 34, see discussion of claim 28 above, while Al-Zuhair in view of Miller teaches the non-transitory computer readable medium above Claim 34 recites the same or similar limitations as those addressed above in claim 27, Claim 34 is therefore rejected for the same or similar limitations as set forth above in claim 27.


Claims 23, 24, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Zuhair et al. (U.S. Patent Publication 2013/0166346 A1) (hereafter Al-Zuhair) in view of MILLER (U.S. Patent Publication 2015/0081396 A1) (hereafter Miller) in further view of Lahti et al. (U.S. Patent Publication 2016/0283905 A1) (hereafter Lahti).

	Referring to Claim 23, see discussion of claim 21 above, while Al-Zuhair in view of Miller teaches the device above, Al-Zuhair in view of Miller does not explicitly disclose a device having the limitations of, however,

Lahti teaches generate a visualization of the set of practices relative to a set of best practices based on operating the plurality of assessment tools (see; par. [0019]-[0022] of Lahti teaches the adhering to best practices and compliance providing an assessment, par. [0235] displaying the assessment providing combination of display of a smaller subset of assessment combinations), and
provide the visualization for display (see; par. [0235] displaying the assessment providing combination of display of a smaller subset of assessment combinations).

The Examiner notes that Al-Zuhair teaches similar to the instant application teaches provide multi-criteria decision making model for outsource based on the analysis of an organization.  Specifically, Al-Zuhair discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations it is therefore viewed as analogous art in the same field of endeavor. Additionally, Miller teaches optimizing business performance with automated social discovery and as it is comparable in certain respects to Al-Zuhair which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Lahti teaches an assessment system for producing a targeted assessment and predicted accuracy and as it is comparable in certain respects to Al-Zuhair and Miller which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Al-Zuhair and Miller discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations However, Al-Zuhair and Miller fails to disclose generate a visualization of the set of practices relative to a set of best practices based on operating the plurality of assessment tools, and provide the visualization for display.

Lahti discloses generate a visualization of the set of practices relative to a set of best practices based on operating the plurality of assessment tools, and provide the visualization for display.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Al-Zuhair and Miller generate a visualization of the set of practices relative to a set of best practices based on operating the plurality of assessment tools, 


	Referring to Claim 24, see discussion of claim 21 above, while Al-Zuhair in view of Miller teaches the device above, Al-Zuhair discloses a device having the limitations of:

determine that a score for event readiness of the organization fails to satisfy a threshold based on operating the plurality of assessment tools (see; par. [0009] of Al-Zuhair teaches determining the readiness of a business process based on a score of an organization in order to possibly select and outsource process of an organization, par. [0081] the determining based on a single point of failure (i.e. threshold) whether a business parameter meets a requirements and aids in the determination if an organization needs to outsource processes).

identify a training program relating to organizational culture based on determining that the score for event readiness fails to satisfy threshold (see; par. [0081] and par. [0091] of Al-Zuhair teaches identifying cross training in the organization and determine the overall impact in the readiness analysis, par. [0081] the determining based on a single point of failure (i.e. threshold) whether a business parameter meets a requirements and aids in the determination if an organization needs to outsource processes).

Al-Zuhair in view of Miler does not explicitly disclose the following limitation, however,

provide the training program for display via a user interface (see; par. [0104] of Lahti teaches training modules that a user has access to (i.e. display) that is based on assessment best practices).

The Examiner notes that Al-Zuhair teaches similar to the instant application teaches provide multi-criteria decision making model for outsource based on the analysis of an organization.  Specifically, Al-Zuhair discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations it is therefore viewed as analogous art in the same field of endeavor. Additionally, Miller teaches optimizing business performance with automated social discovery and as it is comparable in certain respects to Al-Zuhair which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Lahti teaches an assessment system for producing a targeted assessment and predicted accuracy and as it is comparable in certain respects to Al-Zuhair and Miller which multi-criteria decision making model for outsource based on the analysis of an organization as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Al-Zuhair and Miller discloses the analysis of an organization based on scores that evaluation the processes of an organization in order to evaluate and compare to other available organizations However, Al-Zuhair and Miller fails to disclose provide the training program for display via a user interface.

Lahti discloses provide the training program for display via a user interface.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Al-Zuhair and Miller provide the training program for display via a user interface as taught by Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 


	Referring to Claim 30, see discussion of claim 28 above, while Al-Zuhair in view of Miller teaches the non-transitory computer readable medium above Claim 30 recites the same or similar limitations as those addressed above in claim 23, Claim 30 is therefore rejected for the same or similar limitations as set forth above in claim 23.

	Referring to Claim 31, see discussion of claim 28 above, while Al-Zuhair in view of Miller teaches the non-transitory computer readable medium above Claim 31 recites the same or similar limitations as those addressed above in claim 24, Claim 31 is therefore rejected for the same or similar limitations as set forth above in claim 24.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 SABET et al. (U.S. Patent Publication 2016/0260044 A1) discloses a system and method for assessing performance metrics and use of the same.
SANGER (U.S. Patent Publication 2016/0171425 A1) discloses a workforce virtualization.
Qamar et al. (U.S. Patent Publication 2015/0269244 A1) discloses a clustering analysis of retention probabilities.
Patterson (U.S. Patent Publication 2012/0203598 A1) discloses a file server system and method of providing a marketing performance and accountability audit.
Eisma et al. (U.S. Patent Publication 2006/0031115 A1) discloses a human resource assessment.
Eisma et al. (U.S. Patent Publication 2006/0015393 A1) discloses a human performance assessment.
Caniglia et al. (U.S. Patent Publication 2006/0004596 A1) discloses a business process outsourcing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623b

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623